Title: To Thomas Jefferson from James Madison, 15 April 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            April 15. 1798
          
          My last answered yours of the 21. since which I recd. on friday last your three favors of the 29 Ult. of Apl. 5 & 6. I have no reason to suspect that any of your letters have miscarried, or been opened by the way. I am less able to say whether mine have all reached you, as I have generally written them in haste, & neglected to keep a note of their dates. I will thank you to mention in your acknowledgment of this, whether you recd. one from me inclosing a letter to F. A. Muhlenburg, & whether he certainly recd. it. It related to a case of humanity & required an answer which has never come to hand.
          The effect of the P.s speech in F. is less to be wondered at, than the speech itself with other follies of a like tendency is to be deplored. Still the mode & degree of re[si]sting them is rather meeting folly with folly, than consulting the true dignity & interest which ought to prescribe in such cases. The conduct of Taleyrand is so extraordinary as to be scarcely credible. I do not allude to its depravity, which however heinous, is not without examples. Its unparallelled stupidity is what fills one with astonishment. Is it possible that a man of sagacity as he is admitted to be, who has lived long eno’ in this Country to understand the nature of our Govt. who could not be unaware of the impossibility of secresy & the improbability of success in pursuing his propositions thro’ the necessary forms, who must have suspected the Ex. rather of a wish to seize pretexts for widening the breach between the two Republics, than to make use of any means however objectionable to reconcile their differences; who must have been equally suspicious of the probable inclination of some one or other of the Envoys—is it possible, that such a man under such circumstances, could have committed both his character & safety, by such a proposition? If the evidence be not perfectly conclusive, of which I cannot judge, the decision ought to be agst. the evidence, rather than on the side of the infatuation. It is easy to foresee however the zeal & plausibility with which this part of the despatches will be inculcated, not only for the general purpose of enforcing the war measures of the Ex. but for the particular purpose of diverting the public attention from the other more important part, which shews the speech & conduct of the P. to be now the great obstacle to accomodation. This interesting fact must nevertheless, finally take possession of thinking minds; and strengthen the suspicion, that whilst the Ex. were pursuing ostensible plans of reconciliation, and giving instructions which might wear that tendency, the success of them was indirectly counterworked by every irritation & disgust for which opportunities  could be found in official speeches & messages, answers to private addresses harangues in Congress and the vilest insults & calumnies of Newspapers under the patronage of the Government. The readyness with which the papers were communicated, & the quarter proposing the call for them, would be entitled to praise, if a mass of other circumstances did not force a belief that the view in both, was more to inflame than to inform the public mind. It is not improbable that the influence of the first impressions in checking the rising spirit in N. England, and bearing up the party of Jay in N.Y. whose re-election is brought into danger by the pestilent consequences experienced from his Treaty, had considerable share in the motive. The negative declaration proposed by Mr. S. is liable to so many specious objections that I shall be surprized if a willing majority does not take advantage of them. In ordinary cases, the mode of proceeding is certainly ineligible. But it seems equally obvious that cases may arise, for which that is the proper one: Three of these occur, where there does not appear any room to doubt on the subject. 1. where nothing less than a declaration of pacific intentions from the department entrusted with the power of war, will quiet the apprehensions of the constituent body, or remove an uncertainty which subjects one part of them, to the speculating arts of another. 2. where it may be a necessary antidote to the hostile measures or language of the Ex Departmt. If war Sentiments be delivered in a speech to Congress which admits of a direct answer, & the sentiments of Congress be against war, it is not doubted that the counter sentiments might & ought to be expressed in the answer. Where an extra message delivers like sentiments, and custom does not permit a like explanation of the sentiments of the Legislative, there does not appear any equivalent mode of making it, except that of an abstract vote. 3. Where public measures or appearances, may mislead another nation into distrust of the real object of them, the error ought to be corrected; and in our Govt. where the question of war or peace lies with Congress, a satisfactory explanation cannot issue from any other Department. In Govts. where the power of deciding on war is an Ex. prerogative it is not unusual for Explanations of this kind to be given either on the demands of foreign Nations, or in order to prevent their improper suspicions. Should a demand of this sort be at any time made on our Govt. the answer must proceed from the War prerogative, that is from Congs—and if an answer could be given, on demand, a declaration without a demand, may certainly be made with equal propriety, if there be equal occasion for it.—The discovery of Mr. A’s dislike to the City of Washington will cause strong emotions. What sort of conscience is that which feels an obligation on the Govt. to remove thither, and a liberty to quit it the next day? The objection to the  magnificence of the President’s House belongs to a man of very different principles from those of Mr. A. The increase of expence therefore without a probable increase of Salary in proportion, must be the real ground of objection.—I have looked over the two papers which you consider as so threatening in their tendency. They do not, I own, appear to me exactly in the same light; nor am I by any means satisfied that they are from the pen you ascribe them to. If they are, there has certainly been a disguise aimed at in many features of the stile. I differ still more from you as to the source from which an antidote, if necessary, ought to come. But waving every thing of that sort, there is really a crowd & weight of indispensable occupations, on my time, which it would be very tedious to explain, but wch. I pledge myself, will justify me in leaving such tasks to others, not only commanding more time for them, but in every respect more favorably situated for executing them with advantage & effect. And it is with no small pleasure I observe that some pens are employed which promise the public all the lights with respect to their affairs, which can be conveyed to them thro’ the channels of the press.
          It is now become certain that not half crops of wheat can be made. Many will not get back more than their seed, & some not even that. We have lately had a severe spell of N.E. rain, which in this neighbourhood swept off at least 15 PrCt. of the Catch; and from accts. in different directions it appears to have been equally fatal. We are at present in the midst of a cold N.W. spell, which menaces the fruit. The tops of the Blue Mountains are tinged with snow, & the Thermr. this morning was at 31°. It does not appear however that the mischief is yet done. The coming night, if no sudden change takes place, must I think be fatal.
          If Mr. Bailey has not yet taken up his note, Be so good as to have the inclosed forwarded to him.
        